Affirmed and Opinion Filed January 31, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01416-CR
                                      No. 05-16-01417-CR
                              SUSAN GAY PRUITT, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 380-82407-2014, 380-82408-2014

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Brown
                               Opinion by Chief Justice Wright
       Susan Gay Pruitt waived a jury trial and pleaded guilty to money laundering and theft of

property valued more than $200,000. After finding appellant guilty, the trial court assessed

punishment at twenty-two years’ imprisonment in each case. On appeal, appellant’s attorney

filed a brief in which he concludes the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance.   See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978)

(determining whether brief meets requirements of Anders). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro
se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting

appellant has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE



Do Not Publish
TEX. R. APP. P. 47
161416F.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SUSAN GAY PRUITT, Appellant                        On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
No. 05-16-01416-CR        V.                       Trial Court Cause No. 380-82407-2014.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered January 31, 2018.




                                             –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SUSAN GAY PRUITT, Appellant                        On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
No. 05-16-01417-CR        V.                       Trial Court Cause No. 380-82408-2014.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered January 31, 2018.




                                             –4–